Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 4, 1975, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant absented himself on the second day of trial, after nine jurors had been sworn, and did not reappear. He was later apprehended in South Carolina. Under these circumstances we hold, as we did in People v Epps (46 AD2d 890), that a defendant’s willful refusal to appear in court denies him the opportunity to seek the protection afforded by the Sixth Amendment of the Federal Constitution, by section 6 of article I of the New York State Constitution and by CPL 260.20. Defendant’s *938remaining contention, that he was inadequately represented by counsel, is equally without merit. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.